 



EXHIBIT 10dd

ROWAN COMPANIES, INC.
2004 PROFIT SHARING PLAN

     
Eligibility
  All previous corporate or drilling division option recipients, plus all other
qualifying division office
employees (approximately 330 total employees)
 
   
Measurement
  Drilling EBITDA, defined as GAAP-based EBITDA from Drilling segment operations
Criteria
   
 
   

  GAAP is Generally Accepted Accounting Principles.

  EBITDA is Earnings Before Interest, Taxes, Depreciation and Amortization.
 
   
Award
  Pool dollars allocated to participants in proportion to Base Pay, as defined
below
(all participants receive same % of Base Pay)
 
   
Cap
  2004 Pool capped at $5 million, subject to Committee/Board discretion
 
   
Base Pay
  W-2 earnings, less any bonus and value attributable to stock options

[Information omitted regarding target levels with respect to specific
quantitative or qualitative performance related-factors, or factors or criteria
involving confidential commercial or business information, the disclosure of
which would have an adverse effect on the registrant.]

